In a proceeding to invalidate petitions designating respondents Monaghan et al. as candidates in the Democratic Party orimary election to be held on September 9, 1975 for the party positions of delegate and alternate delegates, 51st Assembly District, to the judicial convention for the Second Judicial District, the appeal is from a judgment of the Supreme Court, Kings County, entered August 19, 1975, which denied the application. Judgment affirmed, without costs. No opinion. Gulotta, P. J., Rabin, Christ, Benjamin and Shapiro, JJ., concur.